Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 17/021,159 for a BRACKET SYSTEM FOR MOUNTING ELECTRICAL BOXES, filed on 9/15/2020.  This correspondence is in response to applicant's after final amendment filed on 6/14/2022.  Claims 1, 4, 6, 7, 10, 13, 15-17 and 19-27 are pending.
Allowable Subject Matter
Claims 1, 4, 6, 7, 10, 13, 15-17 and 19-27 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the system wherein the mounting bracket includes the locking arm that is a spring arm that is resiliently biased toward engagement with the support bar and is manually movable relative to the bracket body to disengage the locking tab from the slots of the attachment arm so that the attachment arm can be slid within the channel structure; wherein the locking tab is supported on a lateral extension of the spring arm; and wherein the lateral extension forms a channel that receives the lip of the attachment arm when the locking tab is engaged with the slots of the attachment arm, in combination with the other limitations recited therein; regarding claim 10, the prior art does not teach the mounting bracket including a locking arm extending from the bracket body and including a locking tab that is in alignment with the channel structure, the locking arm being a cantilevered spring arm that is attached at a first end to the bracket body and the locking tab is configured to engage any one of a plurality of openings of the attachment arm, wherein the locking arm is movable relative to the bracket body to move the locking tab relative to the channel structure between an engaged position and a disengaged position, so that the locking arm is configured to selectively secure the support body to the mounting bracket at any of a plurality of insertion distances relative to the channel structure, and
wherein a free end of the cantilevered spring arm forms a release tab that is configured to be manually pressed toward the bracket body to disengage the locking tab from the openings of the attachment arm, in combination with the other limitations recited therein; regarding claim 19, the prior art does not teach the mounting bracket including a guide tab extending from the bracket body and bending so that a portion of the guide tab extends laterally across the bracket body, the guide tab being integrally formed with the bracket body and at least partly defining a channel profile that defines an insertion axis and is sized to receive the attachment arm along the insertion axis; a support arm extending away from the bracket body, the support arm defining a clip sized to engage the ceiling member; and a locking arm extending integrally from the bracket body, the locking arm including a locking tab; the locking arm being movable relative to the bracket body to move the locking tab relative to the guide tab between an engaged position, in which the locking tab is in a first alignment with the channel profile along the insertion axis to engage the attachment arm, and a disengaged position, in which the locking tab is in a second alignment with the channel profile along the insertion axis to release the attachment arm, in combination with the other limitations recited therein; regarding claim 21, the prior art does not teach the mounting bracket including a first channel structure integrally formed on the bracket body and configured to slidably receive the first attachment arm; a second channel structure integrally formed on the bracket body and configured to slidably receive the second attachment arm; and a locking arm extending integrally from the bracket body, the locking arm being movable relative to the bracket body and including a first locking tab that is in alignment with the first channel structure and a second locking tab that is in alignment with the second channel structure, wherein the first locking tab is configured to engage any one of the first plurality of slots of the first attachment arm, depending on the extent to which the first attachment arm is received within the first channel structure, to selectively secure the support bar at any of a plurality of heights relative to the mounting bracket, wherein the second locking tab is configured to engage any one of the second plurality of slots of the second attachment arm, depending on the extent to which the second attachment arm is received within the second channel structure, to further selectively secure the support bar at any of the plurality of heights relative to the mounting bracket, in combination with the other limitations recited therein; regarding claim 23, the prior art does not teach the mounting bracket including a channel structure integrally formed on the bracket body and configured to slidably receive the attachment arm; a locking arm extending integrally from the bracket body, the locking arm being movable relative to the bracket body and including a locking tab that is in alignment with the channel structure; and a first support arm and a second support arm, wherein the locking tab is configured to engage any one of the slots of the attachment arm, depending on the extent to which the attachment arm is received within the channel structure, to selectively secure the support bar at any of a plurality of heights relative to the mounting bracket, wherein the first and second support arms are configured to engage a first side of the ceiling member, with the bracket body on a second side of the ceiling member that is opposite the first side, to secure the mounting bracket to the ceiling member, and wherein each of the first and second support arms includes a respective one or more of: an engagement tab that extends toward the second side of the ceiling member when the mounting bracket is secured to the ceiling member, to engage the T-grid bar at the widened top; or a release tab that is configured to be manually engaged to release the first or second support arm from engagement with the T-grid bar, in combination with the other limitations recited therein; regarding claim 25, the prior art does not teach the mounting bracket including a first channel structure on the bracket body, configured to slidably receive the first attachment arm; a second channel structure of the bracket body, configured to slidably receive the second attachment arm; and a locking arm extending from the bracket body, the locking arm including a first locking tab that is in alignment with the first channel structure and a second locking tab that is in alignment with the second channel structure; the locking arm being movable relative to the bracket body to simultaneously move the first locking tab into or out of engagement with any one of the first plurality of openings of the first attachment arm and the second locking tab into or out of engagement with any of the second plurality of openings of the second attachment arm, such that the locking arm is configured to selectively secure the support body to the mounting bracket at any of a plurality of insertion distances relative to the first and second channel structures, in combination with the other limitations recited therein; regarding claim 27, the prior art does not teach the mounting bracket including a channel structure on the bracket body, configured to slidably receive the attachment arm; a locking arm extending from the bracket body, the locking arm including a locking tab that is in alignment with the channel structure; and
a first support arm and a second support arm, wherein the locking arm is movable relative to the bracket body to move the locking tab relative to the channel structure between an engaged position and a disengaged position, such that the locking arm is configured to selectively secure the support body to the mounting bracket at any of a plurality of insertion distances relative to the channel structure, and
wherein the first and second support arms are configured to engage a first side of the vertical stem, with the bracket body and the channel structure on a second side of the vertical stem that is opposite the first side, to secure the mounting bracket to the ceiling member, in combination with the other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        June 23, 2022